internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi plr-104206-00 date date re legend decedent spouse son state qtip_trust family_trust reverse qtip_trust state statute date date date date dear this is in response to your submission dated date and prior correspondence in which you requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever a_trust into two trusts under sec_26_2654-1 of the generation skipping transfer gst tax regulations and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code decedent died testate on date survived by spouse decedent’s will was executed on date article second of decedent’s will provides for the creation of a marital trust qtip_trust to be funded with the minimum amount that if bequeathed outright to spouse would have the effect of reducing the federal estate_tax payable with respect to decedent’s estate to the lowest possible amount after giving effect to the federal unified_credit plr-104206-00 article second provides that during her life spouse is to receive all of the net_income from the qtip_trust at least quarterly in addition the trustee may distribute to spouse all or part of the principal of the trust as the trustees may determine for health maintenance and support upon spouse’s death the remaining principal of the qtip_trust will be distributed to such one or more of decedent’s descendants as spouse appoints by will article third of the will provides for a family_trust to be funded with the residue of the estate under article third the trustees are to pay any part or all of the principal and income of the family_trust to any one or more members of a class consisting of spouse decedent’s child son son’s wife and son’s descendants for health support maintenance and education upon spouse’s death the remaining principal of the family_trust is to be distributed to one or more of decedent’s descendants as spouse may appoint by will article fourth of the will provides that to the extent the remaining corpus of the qtip_trust and family_trust are not effectively appointed by spouse and if son survives spouse the trustees are to distribute to a separate trust the maximum amount that can pass at my son’s death to his descendants without the imposition of federal generation-skipping or other transfer_tax the trustees may pay income and principal to son son’s spouse and son’s descendants for their health support maintenance or education at son’s death son may appoint the remaining principal in accordance with a special_power_of_appointment any principal not effectively appointed will be distributed to son’s descendants per stirpes on schedule m of form_706 timely filed by the estate the estate elected to treat the qtip_trust as qualified_terminable_interest_property under sec_2056 on schedule r as filed the estate reported decedent’s gst_exemption available for allocation as dollar_figure however on line the estate failed to allocate decedent’s gst_exemption on date pursuant to state statute the executor of decedent’s estate divided the qtip_trust by creating and funding a second trust denominated the reverse qtip_trust the reverse qtip_trust was funded in an amount equal to the difference between decedent’s unused gst tax exemption and the amount passing to the family_trust on date the estate filed a schedule r signifying that a reverse_qtip_election under sec_2652 was being made with respect to the reverse qtip_trust decedent’s estate requests an extension of time under sec_301 to divide the qtip_trust and make the reverse_qtip_election under sec_2652 with respect to the reverse qtip_trust in addition the executor requests the following rulings plr-104206-00 the qtip_trust and the reverse qtip_trust will be recognized as separate trusts for federal generation-skipping_transfer_tax purposes under the automatic allocation rules contained in sec_2632 decedent’s gst_exemption under sec_2631 is allocated pro_rata between the family_trust credit_shelter_trust and the reverse qtip_trust the reverse qtip_trust and the family_trust will each have an inclusion_ratio of zero under sec_2642 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2044 property subject_to a qtip_election is includible in the gross_estate of the surviving_spouse sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor defined in sec_2652 to a skip_person under sec_2602 the amount of the tax imposed under sec_2601 is equal to the taxable_amount multiplied by the applicable_rate the applicable_rate is defined in sec_2641 as the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property subject_to a generation-skipping_transfer is the excess of one over the applicable_fraction determined for the trust from which the transfer is made the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the trust property with certain specified adjustments plr-104206-00 sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure that the individual or his executor may allocate to any property of which the individual is the transferor any allocation once made is irrevocable under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual’s gst_exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section under sec_2632 and sec_26_2632-1 a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the federal estate_tax_return to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for federal estate_tax purposes first to direct skips treated as occurring at the transferor’s death any balance is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for federal estate_tax purposes to trusts with respect to a which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation is irrevocable no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping_transfer with respect to the trust sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of determining the inclusion_ratio with respect to that property shall be its value for federal estate_tax purposes except that if the requirements in the regulations respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned in general under sec_26_2652-1 the transferor for gst tax purposes is the individual with respect to whom the property was most recently subject_to federal estate and gift_tax sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst tax exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made for all of the property in the trust to which the qtip_election applies plr-104206-00 under sec_26_2654-1 the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions of time actually granted for the transferor’s estate and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided they are funded based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the date of death to the date of funding under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301 a based on the facts and representations submitted with your request we have determined that good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore an extension of time to divide the qtip_trust is granted until date and an extension of time to make the reverse_qtip_election with respect to the reverse qtip_trust is granted until date the extension of time for making a reverse_qtip_election under sec_2652 does not extend the time for making the allocation of any remaining gst tax plr-104206-00 exemption in this case the executor of decedent’s estate made no allocation on the estate_tax_return filed for the estate thus the balance of decedent’s gst tax exemption as of the date of decedent’s death is subject_to allocation based on the deemed_allocation rules contained in sec_2632 further based on the facts presented and the representations made we conclude as follows the qtip_trust and the reverse qtip_trust will be recognized as separate trusts for federal generation-skipping_transfer_tax purposes under the automatic allocation rules contained in sec_2632 decedent’s gst_exemption under sec_2631 is allocated as prescribed in sec_2632 and sec_26 d between the reverse qtip_trust and the family_trust the reverse qtip_trust and the family_trust will each have an inclusion_ratio of zero under sec_2642 if funded as represented and in accordance with sec_26_2654-1 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours paul f kugler associate chief_counsel passthroughs and special industries
